Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 10,382,358) in view of Khoury et al. (US PGPub 2019/0026786).
As to Claim 1, 8, and 15, Jain et al. teaches a computer-implementable method (Abstract; “computing nodes that are connected using one or more networks”) for configuring a deep learning/machine learning (DL/MIL) model to optimize information handling (Column 9 lines 1-7 and 60-67; Column 10, lines 1-15) systems: 
training the DL/ML model to optimize a particular configuration and use case for an information handling system and provide output level classes (Claim 8 “machine learning model and features of the computing nodes and features of the data rule set”); 
selecting output level classes identified as base or upgrade (Column 8, lines 58-67 teaches “offering computer services and applications to customers”; the skilled artisan would find it obvious that at least two different classes based on the provided data); 
Jain is silent as to:
mapping the output level classes to a licensing layer that enables or disables use of performance levels based on weights that enable base output level classes and disable upgrade output level classes; and 
offering an upgrade to the output level classes upon a determination of probabilities of performance output level classes.
Khoury teaches 
mapping the output level classes to a licensing layer that enables or disables use of performance levels based on weights that enable base output level classes and disable upgrade output level classes (¶19, ¶42, and ¶111 “mapping function”); and 
offering an upgrade to the output level classes upon a determination of probabilities of performance output level classes (¶281 “given weighted score, such as to the probability of being correct”).
The claimed invention as a whole would have been obvious before the effective filing date to a person having ordinary skill in the art. Jain teaches the computer network which uses a machine learning module to ascertain the computer services (Figure 4).  The skilled artisan would find it obvious to determine upgrade and software needs and implementing them (Column 8, lines 55-67; Column 16, lines 22-40).  Khoury teaches specifically that machine learning may use weighting and probabilities to determine which system needs upgrades are difference services depending on the context of users and environment (¶¶138-140). Further Khoury teaches pushing data to users of varying permission (¶¶133-134) which also suggests that updating licensing or enabling licensing is within the scope of the skilled artisan. One would be motivated to make this combination to maximize and optimize the computer implementation.

As to Claim 2, 9, and 16, Jain teaches deploying the upgrade output level classes upon acceptance of the offering (Column 8, lines 55-67; Column 16, lines 22-40).

As to Claim 3, and 10,  Jain teaches wherein deploying is through a host application that interfaces with the licensing layer (Figure 7, item 710 “computing node selected to host a data rule set”  The skilled artisan would find it obvious that the data rule set would also contain licensing or permission rules).

As to Claim 4, 11, and 17, Jain teaches wherein the DL/ML model includes one or more artificial neural networks that perform the training (Column 10 lines 4-11).

As to Claim 6, 13, and 19, Jain is silent as to wherein the output level classes include intermediary output level classes.
Khoury teaches to wherein the output level classes include intermediary output level classes (Figure 3, item 32 “Content generator”).
The claimed invention as a whole would have been obvious before the effective filing date to a person having ordinary skill in the art. The skilled artisan would understand that the “content generator” is creating multiple intermediary outputs to distribute to different sets of users.  Jain teaches the uses of multiple API and interfaces and virtual machines which are able to receive the “content generated”; therefore, the skilled artisan would be motivated to make this combination to maximize and optimize the computer implementation.

As to Claim 7, 14, and 20,  Jain teaches further comprising training the DL/MIL model for other use cases that are offered together as a business offering (Column 8, lines 60-64 teaches “offering computing services and applications to customers of computing service environment”; the skilled artisan would understand “computing services”  to be a type of business offerings).  Further, Khoury teaches a broader listing of “business offerings” (¶11, ¶71, and  ¶304)

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 10,382,358) in view of Khoury et al. (US PGPub 2019/0026786) and further in view of Ernst et al. (US PGPub 2011/0016414).
As to Claim 5, 12, and 18,  neither Jian nor Khoury teaches wherein DL/MIL model is included in a pre-installed host application on the information handling system.
Ernst teaches wherein DL/MIL model is included in a pre-installed host application on the information handling system (¶68, “ The ICT setup installer 124 may configure a retailer 114 version of one or more PAS that the OEMs pre-install on the device”)
The claimed invention as a whole would have been obvious before the effective filing date to a person having ordinary skill in the art. Jain teaches the computer network which uses a machine learning module to ascertain the computer services (Figure 4).  The skilled artisan would find it obvious to determine upgrade and software needs and implementing them (Column 8, lines 55-67; Column 16, lines 22-40).  Khoury teaches specifically that machine learning may use weighting and probabilities to determine which system needs upgrades are difference services depending on the context of users and environment (¶¶138-140). Further Khoury teaches pushing data to users of varying permission (¶¶133-134) which also suggests that updating licensing or enabling licensing is within the scope of the skilled artisan. The skilled artisan would also find it obvious that such offers may be pre-installed into a computer system as taught by Ernst (¶59 and ¶168).One would be motivated to make this combination to maximize and optimize the computer implementation.

Response to Arguments
	Examiner acknowledges Applicant’s decision to participate in DSMER; therefore, Examiner tables the §101 rejection and arguments until the resolution of all other issues.
	Applicant argues “Jain is silent as to how such a machine learning model is configured to optimize information handling systems.” (Remarks, p. 7).  Applicant further argues “[t]here is no teaching or suggestion in the cited section or Jain in general, that such a machine learning model is trained to optimize a ‘particular configuration and use case for an information handling system and provide output level classes’”. (Remarks, p.8).  Applicant lastly argues that the applied reference is deficient because  “a computing service environment that offers services and applications to customers; however, the reference [sic] is not teaching or suggestion as such services and application as being a base or upgrade.” (Remarks, p.8).
	Examiner respectfully disagrees with Applicant’s contentions.  Initially, “to optimize” cannot be offered as much patentable weight as Applicant desires.  The skilled artisan is in a position and always intends “to optimize” his system.  Applicant must offer evidence that shows that Jain is intentionally designed to be suboptimal.  The term “information handling system” is interpreted broadly.  The claim does not specify what types of “information” is handled, and merely requires that the “information handling system” to output “classes.”  Column 6 teaches that Jain uses a set of data rules which results in particular classification (Figure 4, item 424).  The skilled artisan would find it obvious that the API are acting as “information handling systems” wherein the customer may select particular nodes related to data generated (Column 7, lines 15-30) which are related to the particular classification. The machine learning is incorporated into the data rules (Column 7, lines 45-51); therefore, the machine learning is used to optimize “particular configuration and use case for an information handling system.” The skilled artisan would find it obvious at the time of applicant’s filing to set a rule involving upgrading components because upgrading is a type of “computer services and applications to customers” (Column 8).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852